Citation Nr: 0428895	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  98-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.  

2.  Entitlement to a rating in excess of 50 percent for a 
bilateral eye disability (chorioretinitis of the left eye 
with glaucoma and bilateral cataract extractions with 
intraocular lens insertions).  

3.  Entitlement to a compensable rating for sinusitis.  

4.  Entitlement to a compensable rating for scars of the nose 
and face.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In 
September 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  

A review of the record reflects that service connection is 
also in effect for a deviation of the nasal septum.

The issue of entitlement to service connection for a prostate 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Corrected visual acuity was able to count fingers at six 
inches in the left eye and 20/25-2 in the right eye.  

2.  Sinusitis is not shown by X-ray and is not manifested by 
incapacitating episodes; three to six non-incapacitating 
episodes of sinusitis per year, characterized by headaches, 
pain, and purulent discharge, or crusting are not shown.  

3.  The veteran testified that he did not wear eyeglasses 
because his residual scarring on the face was painful and 
tender to touch.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for a bilateral eye disability (chorioretinitis of the left 
eye with glaucoma and bilateral cataract extractions with 
intraocular lens insertions), have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.84a; Diagnostic Code (DC) 6069 (2004).  

2.  The criteria for an assignment of a compensable 
evaluation for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.97, DC 6510 (2004).  

3.  The criteria for the assignment of a 10 percent 
evaluation have been met for service-connected scars of the 
nose and face.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.118 DCs 7800, 7804 (prior to August 30, 
2002); DC 7800 (effective from August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of VCAA letters in July 2002 
and April 2003 which addressed the issue of an increased 
rating for the bilateral eye condition and a VCAA letter in 
September 2003 which addressed that claim as well as the 
other issues on appeal.  By means of these letters, the 
veteran was told of the requirements to establish increased 
ratings and of the reasons for the denial of his claims.  The 
letters advised him as to what evidence the RO had in its 
possession and what evidence was still needed.  Specifically, 
the veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In 1997, this appeal ensued.  This was prior to 
the enactment of the VCAA in November 2000.  As indicated 
above, the veteran was provided notice of VCAA notice in 2002 
and 2003.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The VCAA letters in 2002 and 2003 clearly reflect that his 
claims were readjudicated based upon all the evidence of 
record with consideration of VCAA.  There is no indication 
that the disposition of his claim would not have been 
different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records (SMRs) and private and VA treatment records.  There 
is no indication of any relevant records that the RO failed 
to obtain.  The veteran's various communications indicate 
that he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted on numerous occasions as 
the disorders on appeal, most recently in late 2003.  Reports 
of these examinations are in the claims file.  Therefore, as 
to the issues numbered 2, 3, and 4 on the title page, the 
Board concludes that no further assistance to the veteran is 
required.  



Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Analysis

A Bilateral Eye Disorder

The veteran contends that he is entitled to a higher 
evaluation for his bilateral eye disorder.  The 50 percent 
rating currently in effect for the bilateral eye condition 
has been in effect since 1985.  

At a January 1997 VA eye examination, the veteran's left eye 
vision was 5/200 and right eye vision was 20/40.  

Additional private and VA records include VA examination 
reports from March 2001.  At that time the veteran's right 
eye visual acuity was 20/25+2.  The left eye visual acuity 
was 5/350.  VA eye examination in August 2002 showed visual 
acuity of 20/30+2 in the right eye and ability to count 
fingers at six feet in the left eye.  

Pertinent private treatment records include a September 2003 
report pertaining to the veteran's bilateral eye condition.  
At that time, visual acuity was count fingers at one foot in 
the left eye and 20/60 in the right eye.  VA eye exam in 
October 2003 was count fingers at six inches in the left eye 
and 20/25-2 in the right eye.  

When there is blindness in 1 eye, having only light 
perception, and when visual acuity in the other eye is 5/200, 
a 100 percent rating is warranted.  

When there is blindness in 1 eye, having only light 
perception, and when visual acuity in the other eye is 5/200, 
a 100 percent rating is warranted.  

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  VA law permits 
compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability, as if both disabilities were service-connected, 
provided that the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. § 
3.383(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91 m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5° concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case.  38 C.F.R. § 
4.79.

Unilateral or bilateral aphakia warrants a 30 percent 
evaluation.  The 30 percent rating is a minimum evaluation 
that is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, but not better than 20/70 (6/21).  The 
combined rating for the same eye should not exceed the 
evaluation for the total loss of vision of that eye, unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.84a, Code 6029 and 
Note.  Dislocated lens will be rated as aphakia.  Diagnostic 
Code 6033.

When there is blindness in 1 eye, having only light 
perception, and when visual acuity in the other eye is 5/200, 
a 100 percent rating is warranted.  When there is blindness 
in 1 eye, having only light perception, and when visual 
acuity in the other eye is 10/200, a 90 percent rating is 
warranted.  When there is blindness in 1 eye, having only 
light perception, and when visual acuity in the other eye is 
15/200, an 80 percent rating is warranted.  When there is 
blindness in 1 eye, having only light perception, and when 
visual acuity in the other eye is 20/200, a 70 percent rating 
is warranted.  When there is blindness in 1 eye, having only 
light perception, and when visual acuity in the other eye is 
20/70, a 50 percent rating is warranted.  When there is 
blindness in 1 eye, having only light perception, and when 
visual acuity in the other eye is 20/50, a 40 percent rating 
is warranted.  38 C.F.R. § 4.84a, Codes 6067-6070.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.80.

Here, based on the findings of counting fingers at less than 
3 feet, most recently at 6 inches, with the left eye, the 
Board finds that the veteran's left eye meets the findings 
for loss of use or blindness in the left eye.  Additionally, 
as the veteran has bilateral aphakia due to the bilateral 
cataract extraction, his eyes are rated on his corrected 
vision.  However, the corrected vision is to be taken one 
step worse than the ascertained value but no better than 
20/70.  Applying the regulations, the Board finds that the 
veteran is considered blind in the left eye and has visual 
acuity of 20/60 or 20/25-2 in the right eye.  Thus, as the 
veteran's right eye visual acuity is better than 20/70, for 
rating purposes, the veteran's right eye visual acuity is 
found to be 20/70.  

Based on the impairment of visual acuity as summarized above, 
the preponderance of the evidence does not support a rating 
in excess of 50 percent for the service-connected bilateral 
eye disability (chorioretinitis of the left eye with glaucoma 
and bilateral cataract extractions with intraocular lens 
insertions).  While the veteran meets the criteria for 
blindness in 1 eye, the veteran's visual acuity of his right 
eye is better than 20/100 or 20/200.  Thus, the criteria for 
a 70 percent evaluation are not met.   Accordingly, the claim 
for increased evaluation for bilateral eye disability in 
excess of 50 percent is denied.  

Sinusitis

A review of the claims file reflects that the veteran 
established service connection for the conditions on appeal 
many years ago.  During the appeal process, the service-
connected disorders of scars of the nose and face and 
sinusitis were split into two separate conditions and 
noncompensable evaluations assigned.  The Board notes that 
noncompensable ratings have been in effect since inception of 
the conditions, whether rated separately or combined.  

A June 1997 sinus exam showed a history of recurrent nasal 
catarrh and postnasal drip.  The exam report shows a normal 
external nose on both sides.  Superior, middle, and inferior 
turbinates were normal.  There was no tenderness over the 
maxillary sinuses.  Postnasal space was normal.  Ear and nose 
examinations were normal.  

A March 2001 VA examination revealed negative sinus 
evaluation.  VA sinus examination in May 2003 noted that the 
veteran complained of a history of recurrent nasal catarrh 
and postnasal drip.  Examination showed a deviated nasal 
septum and a congested nasal mucosa.  The postnasal space was 
normal.  There was no tenderness over the maxillary sinuses.  
No active disease was seen in the nasal sinuses, larynx, or 
pharynx.  

The RO evaluated the veteran's sinus disability under Code 
6510 for chronic pan sinusitis and assigned a noncompensable 
evaluation.  Under the general rating formula for sinusitis 
(Codes 6510 through 6514), a 10 percent rating is warranted 
when there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A noncompensable 
rating is warranted for chronic sinusitis with only X-ray 
manifestations.  An endnote indicates that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97.

Here, the competent medical evidence, particularly the May 
2003 VA examination report does not show active sinusitis 
with one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  In fact, the examiner 
specifically noted that the veteran did not currently have 
sinusitis.  Episodes of sinusitis (either incapacitating or 
nonincapacitating) are not clinically shown at any time 
during the appellate period.  The preponderance of the 
evidence does not support a compensable evaluation of chronic 
pansinusitis.  Accordingly, the appeal is denied.

Scars

As noted above, the RO granted service connection for scars 
of the nose and face many years ago.  However, during the 
current appeal process, the service-connected disorders of 
scars of the nose and face and sinusitis were split into two 
separate conditions and noncompensable evaluations assigned.  

At a March 2001 VA examination, the scar exam noted a faint 
2.0 x 0.1 cm. linear scar of the left nose that was not 
painful to touch and not disfiguring.  A history of a left 
cheek scar was also noted but no residual scar was indicated.  
VA scar examination in December 2003 showed a healed scar of 
the face with primary indention.  

At a personal hearing in September 2004, the veteran 
testified that his facial scarring was tender and painful and 
caused him not to wear his glasses.  

DC 7800 calls for a 10 percent evaluation requires moderate, 
disfiguring scars of the head, face or neck.  A 30 percent 
rating is warranted for severe, disfiguring scars of the 
head, face or neck, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles.  A 50 
percent rating requires complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118 DC 7800 (prior to 
August 30, 2002).  

38 C.F.R. § 4.118 DC 7804 provides a 10 percent rating for 
superficial scars which are tender and painful on objective 
demonstration.  A 10 percent evaluation is also warranted for 
superficial, poorly nourished scars with repeated ulceration 
under DC 7803.  Other scars may be evaluated on the basis of 
limitation of function of the part involved.  38 C.F.R. § 
4.118, DCs 7803, 7804, 7805 (prior to August 30, 2002).  

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities. See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (to be codified at 38 C.F.R. § 4.118).  Where laws 
or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000 (2000).

Under the new rating criteria, DC 7800 provides eight 
characteristics of disfigurement: scar 5 or more inches in 
length; scar at least one-quarter inch wide at widest part; 
surface contour of car elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding six square inches; skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches; underlying soft tissue 
missing in an area exceeding six square inches; and skin 
indurated and inflexible in an area exceeding six square 
inches.  A 10 percent rating is warranted for one 
characteristic of disfigurement. A 30 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement. An 80 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.

The revised DC 7801 pertaining to scars that are deep or that 
cause limited motion, allows that for an area or areas 
exceeding 144 square inches (929 sq. cm.) a 40 percent rating 
is warranted; area or areas exceeding 72 square inches (465 
sq. cm.) warrants a 30 percent rating; area or areas 
exceeding 12 square inches (77 sq. cm.) warrants a 20 percent 
rating; and area or areas exceeding 6 square inches (39 sq. 
cm.) warrants a 10 percent rating.

DC 7802 pertaining to scars that are superficial and that do 
not cause limited motion, allows that for an area or areas of 
144 square inches (929 sq. cm.) or greater a 10 percent 
rating is warranted.

DC 7804 provides a 10 percent rating for superficial scars 
that are painful on examination.  A superficial scar is one 
not associated with underlying soft tissue damage.  A 10 
percent evaluation is also warranted for superficial, 
unstable scars under the revised DC 7803.  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.

Under both the prior and revised rating criteria, DC 7805 is 
rated based on the limitation of function of affected part.  
38 C.F.R. § 4.118, DC 7805 (August 30, 2002).  

In applying the newer regulatory criteria to the veteran's 
claim, the Board finds that the veteran does not have even a 
single characteristic of disfigurement resulting from the 
scar on the right side of his head.  The scar does not exceed 
5 inches in length, or one-quarter of an inch (0.6 cm) in 
width.  It is not adherent to underlying tissue, or hyper- or 
hypopigmented in an area exceeding six square inches.  It 
does not have abnormal skin texture in an area exceeding six 
square inches; nor does it have indurated and inflexible skin 
in an area exceeding six square inches.  Although the scar 
was described as very minimally depressed, given the small 
size of the scar and the fact that it is covered by hair and 
essentially invisible to the naked eye, the Board cannot find 
that the scar exemplifies even one characteristic of 
disfigurement due to its minimal depression. The 
preponderance of the evidence is thus against the veteran's 
claim for a compensable disability rating under the newer 
rating criteria.  38 C.F.R. § 4.118, DC 7800 (2004).

In applying the older regulatory criteria to the veteran's 
scar, no more than slight disfigurement is shown pursuant to 
DC 7800.  However, it may be argued that the veteran's facial 
scars are tender and painful as he reported this at the 
recent hearing in September 2004.  While his scars had 
previously been described as not painful to the touch, the 
Board has resolved all reasonable doubt in the veteran's 
favor and has determined that a 10 percent rating in 
warranted under 38 C.F.R. § 4.118, DC 7804 (prior to August 
30, 2002).

Extraschedular evaluation

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to a rating in excess of 50 percent for a 
bilateral eye disability (chorioretinitis of the left eye 
with glaucoma and bilateral cataract extractions with 
intraocular lens insertions) is denied.  

Entitlement to a compensable rating for sinusitis is denied.  

Entitlement to a 10 percent rating for scars of the nose and 
face is warranted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

As to the veteran's claim that service connection is 
warranted for a prostate disorder.  It is noted that the 
service medical records are negative for this condition.  
Postservice private records reflect a history of an enlarged 
prostate, urethritis, and benign hypertrophy, and at the 
hearing in September 2004, the veteran alleged that his 
complaints were associated with inservice treatment for 
gonorrhea.  This VA has not addressed this contention.  

Here, a VA examiner has not specifically addressed the 
veteran's assertion that this disorder was caused or 
aggravated by his inservice gonorrhea.  See 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

In view of the foregoing, this case is REMANDED for further 
development:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his prostate condition or other 
genitourinary (GI) conditions in order to 
obtain any records that are not currently 
included in the clams file.  With any 
necessary authorization from the veteran, 
the AMC should attempt to obtain copies 
of pertinent treatment records identified 
by the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  

2.  The veteran should also be afforded 
the appropriate VA examination to 
determine whether he has a prostate 
condition or other GI condition which was 
caused or aggravated by his inservice 
treatment for gonorrhea in the 1940s.  

Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any prostate condition 
or other GI condition that may be present 
is causally related to any incident of 
service or whether it is at least as 
likely as not that it was caused or 
aggravated (worsening of underlying 
condition versus temporary flare-up of 
symptoms) by his inservice treatment for 
gonorrhea.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

3.  Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any prostate or GI 
condition that may be present is causally 
related to any incident of service or 
whether it is at least as likely as not 
that it was caused or aggravated 
(worsening of underlying condition versus 
temporary flare-up of symptoms) by his 
inservice treatment for gonorrhea.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

4.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claims for 
service connection.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



